State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518707
________________________________

In the Matter of HERMAN BANK,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

STEVEN RACETTE, as
   Superintendent of Great
   Meadow Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, McCarthy, Devine and Clark, JJ.

                             __________


     Herman Bank, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Washington
County) to review a determination of respondent which found
petitioner guilty of violating a prison disciplinary rule.

      Petitioner, an inmate, commenced this CPLR article 78
proceeding seeking to annul a tier II disciplinary determination
finding him guilty of violating a prison disciplinary rule. The
Attorney General has advised this Court that the determination at
issue has been administratively reversed, all references thereto
have been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to petitioner's inmate
account. In view of this, and given that petitioner has received
all the relief to which he is entitled, the matter is dismissed
                              -2-                  518707

as moot (see Matter of Howell v Fischer, 116 AD3d 1312, 1312
[2014]; Matter of Burroughs v Martuscello, 111 AD3d 1208, 1208
[2013]).

      Peters, P.J., Stein, McCarthy, Devine and Clark, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court